Citation Nr: 0816695	
Decision Date: 05/21/08    Archive Date: 05/29/08

DOCKET NO.  06-16 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel









INTRODUCTION

The veteran had active military service from November 1944 to 
December 1946.  He died in May 2005.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  

During his lifetime, the veteran was service-connected for 
the following:  post-traumatic stress disorder (PTSD), 
evaluated as 100 percent disabling; residuals of a gunshot 
wound to left muscle group XIV and total arthroplasty of the 
right knee, each evaluated as 30 percent disabling; scar on 
the left thigh, degenerative joint disease of the left knee 
and lipoma secondary to residuals of a gunshot wound to left 
muscle group XIV, each evaluated as 10 percent disabling; and 
malaria, evaluated as noncompensable. 

The veteran's death certificate reflects that the immediate 
cause of his death was pulmonary carcinoma with chronic 
obstructive pulmonary disease (COPD) and Alzheimer's disease 
contributing to his death.  The appellant contends that the 
veteran's diagnosed pulmonary carcinoma was etiologically 
related to his active service or, in the alternative, was 
caused by the veteran's service-connected disabilities.

Under the Veterans Claims Assistance Act (VCAA), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim.  38 
U.S.C.A. § 5103(a) (West 2002).  With respect to claims for 
Dependency and Indemnity Compensation (DIC), the Court has 
held that such notices must include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected. See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

In the present appeal, the appellant asserts that a 
previously service-connected condition and a condition not 
yet service-connected contributed to the cause of the 
veteran's death.  However, appropriate VCAA notice has only 
been provided with respect to the former.  Additionally, 
there is no indication that the appellant has been provided a 
statement of the conditions for which the veteran was 
service-connected at the time of his death.  In light of such 
circumstances, appropriate notice should be provided to the 
veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1.	Provide the appellant with notice 
consistent with the court's decision in 
Hupp, 21 Vet. App. (2007).  
Specifically, a letter should be sent 
to the appellant providing (1) a 
statement of the conditions for which 
the veteran was service-connected at 
the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate 
the appellant's DIC claim based on any 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to 
substantiate the appellant's DIC claim 
based on a condition not yet service-
connected, including the evidence and 
information necessary to substantiate a 
general and secondary service 
connection claim.  

2.	After completing the above, and any 
other development deemed necessary, the 
appellant's claim should be 
readjudicated, based on the entirety of 
the evidence.  If the benefit sought on 
appeal is not granted to the 
appellant's  satisfaction, she and her 
representative should be provided with 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  





The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



